DETAILED ACTION
Claims 1, 5-8, 10-17, 21, 23 and 25-29  are pending as amended on 18 October 2021
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s amendment excluding the presence of surfactant distinguishes from US 2008/0169102A1 (Carbajal).  The rejection over Carbajal in view of US2011/0083849A1 (Medvedev) have been withdrawn.   However, a new ground of rejection has been made in light of the amendment.

Claim Rejections - 35 USC § 103
Claims 1, 5-8, 10-17, 21, 23 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0286701 A1 (Davidson) in view of Medvedev as evidenced by US2008/0139416 (Rimassa).
 Regarding claims 1, 7, 13, 15 and 29, Davidson teaches a method comprises  contacting an oil-wet filter cake/oil-wet solid in a wellbore with a treatment fluid comprising an aqueous fluid and an acid precursor ([0010]-[0011]),   and degrading the filter cake by the acidic species released from the acid precursor through hydrolysis ([0033] and [0036]).
Davidson teaches that the acid generating component includes esters of organic acid such as formate esters  and lactate esters ([0022]), which meets the claimed acid precursor, and hydrolysis of the acid precursor  may be delayed by including a rate adjusting material including a pH raising material such as ethanolamine ([0028], [0029] and [0032]). 	
Davidson does not expressly discloses triethanolamine as the pH raising agent. 

At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the triethanolamine of Medvedev, thus the claimed KB value,  in the method and treatment fluid of Davidson. The rationale to do so would have been the motivation provided by the teachings of Medvedev that to do so would predictably provide pH control to neutralize any acid generated during the injection and prevent the break of the fluid during the injection ([0061]).   
Regarding claims 5 and 14, Davidson’s treatment fluid does not contain viscosifiers ([0009] and Table 1) .
Regarding claims 6 and 26, it is well known that  the major component of filtercake  comprises polymers and carbonate bridging agent  as evidenced by Rimassa ([0003] and [0009]).
Regarding claims 8 and 23 , Davidson teaches  the treatment fluid may comprise Na2CO3 ([0029]).
Regarding claims 10 and 16, Davison teaches the rate adjusting material is present in an amount of 0.1% or above  (claim 17), which  encompasses the claimed amount. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the pH raising rate adjusting material  at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.


Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claims 11, 25 and 27-28, Davidson teaches that the aqueous fluid may comprise a brine  such as NaCl, NaBr brine  and the brine is  present in an  amount of from 40 to 90 wt.%([0027]),  which overlaps with the claimed amount. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the brine/aqueous fluid  at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
  Regarding claims 12 and 17, Davidson the acid precursor is present in an amount of 10-25 vol.% ([0025]), which meets the claimed amount. 
Regarding claim 21,  Davidson teaches that the filtercake  cleaning action may be delayed  for equal to or greater than about 24 hours ([0033]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766